An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Michael Ambrecht, J., at hearing, plea and sentence), rendered on or about March 22, 2007, and said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, it is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed. Concur— Andrias, J.E, Sweeny, Nardelli, Richter and Abdus-Salaam, JJ.